EXHIBIT 10.1
 
 
STRATEGIC ALLIANCE AGREEMENT
 
 
 
among
 
 
 
ONESUBSEA LLC,
 
ONESUBSEA B.V.,
 
 
 
and
 
 
 
HELIX ENERGY SOLUTIONS GROUP, INC.,
 
 
 
and
 
 
 
SCHLUMBERGER TECHNOLOGY CORPORATION,
 
SCHLUMBERGER B.V.,
 
SCHLUMBERGER OILFIELD HOLDINGS LTD.
 
 
 
January 5, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 

ARTICLE 1 DEFINITIONS  5       Section 1.1      Definitions.  5         Section
1.2    Other Definitional Provisions.  10       ARTICLE 2 ALLIANCE  11      
Section 2.1    Formation.  11         Section 2.2    Alliance Activities.  11  
      Section 2.3    Goods and Services to be Provided by Helix.  11        
Section 2.4    Goods and Services to be Provided by OneSubsea.  12        
Section 2.5    Goods and Services to be Provided Jointly by Helix and OneSubsea.
 12         Section 2.6    Goods and Services to be Provided by Schlumberger.
 13         Section 2.7    Exclusivity Among the Parties.  13         Section
2.8    Joint Marketing Program; Costs and Expenses.  17       ARTICLE 3
GOVERNANCE OF THE ALLIANCE  17         Section 3.1    No Commitment.  17        
Section 3.2    Governance Board.  17         Section 3.3    Alliance Director.
 18         Section 3.4    Operating Committee.  18       ARTICLE 4 PROVISION OF
ADDITIONAL EQUIPMENT, SUPPLIES, CREW AND PERSONNEL  19         Section 4.1   
Provision of Additional Equipment.  19         Section 4.2    Crew.  19        
Section 4.3    Quality Control; Maintenance and Repairs.  19         Section
4.4    Right to Supervise and Replace Personnel; Multiskilling.  19        
Section 4.5    Additional Responsibilities of the Parties.  19       ARTICLE 5
COMPENSATION  20         Section 5.1    General.  20         Section 5.2   
Allocation of Revenue.  20       ARTICLE 6 TAXES  21         Section 6.1   
Taxes.  21         Section 6.2    Reporting.  21       ARTICLE 7 EXCLUSIVE
RIGHTS  21         Section 7.1    Noncompetition.  21

 
 
i

--------------------------------------------------------------------------------

 
 

  Section 7.2    Limitation on Noncompetition.  21       ARTICLE 8
CONFIDENTIALITY  22         Section 8.1    General.  22         Section 8.2   
Confidential Treatment.  22         Section 8.3    Period in Effect.  22      
ARTICLE 9 TRANSFER AND LICENSING OF TECHNOLOGY  22         Section 9.1   
Provision of Technology.  22         Section 9.2    Improvements, Modifications
and Derivative Work.  23         Section 9.3    Patents and Inventions.  23    
    Section 9.4    Acknowledgment of Intellectual Property Rights.  24        
Section 9.5    Licensing.  25         Section 9.6    Compliance with Licensing.
 25         Section 9.7    Other Governmental Approvals.  25       ARTICLE 10
LIABILITIES AND INDEMNIFICATION  25         Section 10.1   INDEMNIFICATION.  25
        Section 10.2   No Consequential Damages.  26         Section
10.3   Claims for Reimbursement.  26         Section 10.4   Defense of Third
Party Claims.  27         Section 10.5   Settlement of Third Party Claims.  27  
      Section 10.6   Cooperation  27       ARTICLE 11 REPRESENTATIONS AND
WARRANTIES  28         Section 11.1   Representations and Warranties of Helix.
 28         Section 11.2   Representations and Warranties of OneSubsea.  28    
    Section 11.3   Representations and Warranties of Schlumberger.  30      
ARTICLE 12 TERM OF AGREEMENT  32         Section 12.1   Commencement of
Agreement.  32         Section 12.2   Termination.  32         Section
12.3   Extension of Term.  33         Section 12.4   Effect of Termination.  33
      ARTICLE 13 DISPUTE RESOLUTION  33         Section 13.1   Expert Mediation.
 33         Section 13.2   Continuing Disputes.  34         Section
13.3   Arbitration Tribunal.  34         Section 13.4   Procedures for
Arbitration.  34

 
 
ii

--------------------------------------------------------------------------------

 
 

  Section 13.5   Consent to Jurisdiction.  35         Section 13.6   No Other
Actions.  35         Section 13.7   No Suspension of Obligations.  35      
ARTICLE 14 MISCELLANEOUS  35         Section 14.1   Notices.  35         Section
14.2   Severability.  36         Section 14.3   Entire Agreement; Amendments.
 37         Section 14.4   Waiver of Rights.  37         Section 14.5   Binding
Effect.  37         Section 14.6   Parties Not a Partnership or Legal Entity.
 37         Section 14.7   Assignment.  37         Section 14.8   Publicity.  38
        Section 14.9   Compliance by Affiliates.  38         Section 14.10      
Equitable Remedies.  38         Section 14.11       Good Faith and Fair Dealing.
 38         Section 14.12       Further Assurance.  38         Section
14.13       Construction of Ambiguity.  38         Section 14.14       Expenses.
 39         Section 14.15       Prohibited Payments.  39         Section
14.16       Choice of Law.  39         Section 14.17       Counterparts.  39

 
 
 
 
SCHEDULES
 
Schedule 2.3(a)(i)
--
Helix Alliance Assets

 
Schedule 2.6(a)(i)
--
Schlumberger Alliance Services

 
 
iii

--------------------------------------------------------------------------------

 
 
STRATEGIC ALLIANCE AGREEMENT
 
This Strategic Alliance Agreement (this “Agreement”) is executed effective
January 5, 2015 (the “Effective Date”), by and among OneSubsea LLC, a limited
liability company organized under the laws of the State of Delaware (“OneSubsea
US”), OneSubsea B.V., a Netherlands private company with limited liability
(“OneSubsea BV”), Helix Energy Solutions Group, Inc., a corporation organized
under the laws of Minnesota (“Helix”), Schlumberger Technology Corporation, a
corporation organized under the laws of Texas (“STC”), Schlumberger B.V., a
limited liability company organized under the laws of the Netherlands (“SLBV”),
and Schlumberger Oilfield Holdings Limited, a Business Company of the British
Virgin Islands (“SOHL”).  OneSubsea US and OneSubsea BV are parties to this
Agreement only in connection with their individual respective
businesses/holdings and shall be individually or collectively referred to
hereafter as “OneSubsea” as the context of the reference requires.  STC, SLBV
and SOHL are parties to this Agreement only in connection with their individual
respective businesses/holdings and shall be individually or collectively
referred to hereafter as “Schlumberger” as the context of the reference
requires.  Each of OneSubsea, Helix, and Schlumberger may be referred to in this
Agreement individually as a “Party” and collectively as the “Parties”.
 
Recitals
 
WHEREAS, OneSubsea has significant experience in designing, engineering,
manufacturing, assembling, operating and maintaining subsea well access
packages, consisting of among other things lower riser packages, emergency
disconnect packages, open water wireline dynamic seals, and high pressure riser
systems, specialty joints and ancillary components for use in subsea well
intervention operations (“Well Access Packages”); and
 
WHEREAS, Helix has significant experience in providing well intervention
vessels, remotely operated vehicles (“ROVs”), design expertise, know-how and
vessel and ROV operating and maintenance personnel, as well as experience in
designing, engineering, assembling, operating and maintaining Well Access
Packages; and
 
WHEREAS, Schlumberger has significant experience in providing well intervention
services, including coiled tubing, coiled tubing conveyed services, cased-hole
wireline, mechanical wireline services, slickline, digital slickline conveyed
services, and the like, along with in-well services operating and maintenance
personnel; and
 
WHEREAS, the Parties desire to combine their efforts in a strategic alliance to
design, develop, manufacture, promote, market and provide to customers on a
global basis competent, cost-effective and technologically advanced integrated
subsea well intervention non-rig vessel-based packages, including in-well
technology, robotics and services and other related and complementary services,
and believe that combining their efforts in the manner set forth in this
Agreement is the best way to achieve same;
 
NOW, THEREFORE, in consideration of their mutual promises, covenants and
agreements set forth in this Agreement, the Parties hereby agree as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 1
DEFINITIONS
 
Section 1.1 Definitions.
 
The following terms shall, when used herein, have the following meanings, with
each such definition to be equally applicable both to the singular and the
plural forms of the term so defined.
 
“AAA” means the American Arbitration Association.
 
“Activity Notice” has the meaning set forth in Section 2.7(f)(i).
 
“Affiliate” of a Party means (i) any Person directly or indirectly controlled by
such Party and (ii) any director or officer of such Party or of any Person
referred to in clause (i).  For purposes of this definition, “control” of a
Person includes (a) with respect to any corporation or other Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of, or power to vote, directly or
indirectly, shares or the equivalent representing fifty percent (50%) or more of
the power to vote in the election of directors, managers or Persons performing
similar functions, (b) ownership of fifty percent (50%) or more of the equity or
beneficial interest in any other entity or (c) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise.
 
“Alliance” has the meaning set forth in Section 2.1.
 
“Alliance Activity” has the meaning set forth in Section 2.2.
 
“Alliance Well Access Packages” has the meaning set forth in Section 2.4.
 
“Anti-Corruption Laws” shall mean all Laws relating to anti-bribery or
anti-corruption (governmental or commercial) that may apply to Alliance
Activities, including Laws that prohibit the payment, offer, promise or
authorization of the payment or transfer of anything of value (including gifts
or entertainment), directly or indirectly, to any government official,
government employee or commercial entity to obtain a business advantage, the
U.S. Foreign Corrupt Practices Act of 1977, as amended from time to time, the
U.K. Bribery Act 2010, and all other Laws that may apply to the Alliance
Activities enacted to implement the OECD Convention on Combating Bribery of
Foreign Officials in International Business Transactions.
 
“Background Intellectual Property” has the meaning set forth in Section 9.1.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person, and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.
 
“Change of Control” with respect to a Party means the occurrence of one or more
of the following events:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
such Party to any Person or Persons acting together, other than to an Affiliate
of such Party or a Person owning fifty percent (50%) or more of a Party as of
the Effective Date;
 
(ii)           the approval by the holders of the Capital Stock of such Party of
any plan or proposal for the liquidation or dissolution of such Party; or
 
(iii)          any Person or Persons acting together (excluding with respect to
OneSubsea, Cameron International Corporation and/or Schlumberger Limited or
their affiliates) becoming the legal or beneficial owner of securities or other
interests representing at least a majority of the aggregate voting power
represented by the Capital Stock of such Party.
 
“Confidential Information” means any and all technical, operational, business,
financial or other information of a Party which is directly or indirectly and in
whatever form (including without limitation written, oral, electronic and any
other forms) disclosed by such Party or its representatives to another Party or
its Representatives, including any and all Intellectual Property and trade
secrets concerning the business or affairs of the disclosing Party, product
specification, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and database technologies, systems, structures and architectures (and
related processes, formulae, composition, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret within the
meaning of applicable Law.  The terms of the Confidential Memorandum shall
expressly constitute Confidential Information.  “Confidential Information” shall
not include any information which (i) the receiving Party can demonstrate is at
the time of disclosure in the public domain, (ii) after disclosure becomes part
of the public domain through no fault of the receiving Party or any of its
Affiliates or any person to whom Confidential Information was disclosed,
(iii) is at the time of disclosure legally in the possession of the receiving
Party or any of its Affiliates without any obligation of confidentiality with
respect thereto, as evidenced by its written records, prior to receipt thereof
from the disclosing Party, (iv) is disclosed to the receiving Party or any of
its Affiliates by a person or entity who or which to the receiving Party’s
actual knowledge after due inquiry has the right to make such disclosure and to
the receiving Party’s actual knowledge after due inquiry is not under any
obligation of confidentiality with respect thereto, or (v) the receiving Party
can demonstrate is independently developed by such receiving Party (or its
Affiliates) without reliance on or reference to such Confidential Information.
 
“Confidential Memorandum” means the Confidential Memorandum, dated of even date
herewith, executed by and among the Parties.
 
“Direct Litigation Option” has the meaning set forth in Section 10.4.
 
“Disclosing Party” has the meaning set forth in Section 10.1.
 
 
6

--------------------------------------------------------------------------------

 
 
“Effective Date” has the meaning set forth in the Preamble.
 
“EPC” means engineering, procurement and construction.
 
“Event of Force Majeure” means war, act of terrorism, insurrection, riot, civil
commotion, strikes, unavailability of essential supplies, breakdown of essential
equipment through no fault of such Party, governmental action or inaction, or
change in applicable Law which materially precludes or frustrates the purposes
of this Agreement or the transactions contemplated hereby, or any catastrophic
act of nature (including without limitation storm, flood, fire or earthquake),
which the Parties cannot reasonably prevent or foresee; provided, however, that
an affected Party shall be required to seek diligently to overcome the effects
of any such Event of Force Majeure.
 
“Foreground Intellectual Property” has the meaning set forth in Section 9.2.
 
“GAAP” shall mean U.S. generally accepted accounting principles, as recognized
by the U.S. Financial Accounting Standards Board (or any generally recognized
successor).
 
“Governance Board” has the meaning set forth in Section 3.2.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Helix” has the meaning set forth in the Preamble.
 
“Helix Alliance Assets” has the meaning set forth in Section 2.3(a)(i).
 
“Helix Business” means the provision of services to the offshore energy
industry, including well intervention and access, and robotics operations.
 
“Helix Existing Well Access Packages” means Well Access Packages which, as of
the Effective Date, are (a) owned by Helix, and/or (b) being assembled by Helix.
 
“Indemnified Party” has the meaning set forth in Section 10.3.
 
“Indemnifying Party” has the meaning set forth in Section 10.3.
 
“Intellectual Property” means all intellectual property and other proprietary
rights in any jurisdiction including such rights in and to all (i) patents,
patent applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions and foreign equivalents thereof, (ii) trade secrets and all other
confidential or proprietary information, know-how, inventions, data,
discoveries, processes, formulae, models, methodologies, and materials, (iii)
software, copyrights and copyrightable
 
 
7

--------------------------------------------------------------------------------

 
 
subject matter and (iv) designs, drawings, computer programs, flow charts,
algorithms, manufacturing methods, processes, data processing techniques,
manuals.
 
“Investigation Period” has the meaning set forth in Section 10.3.
 
“Irrevocable Material Dispute” means a disagreement among the Parties with
respect to this Agreement and/or the operation hereof that is so profound so as
to frustrate the purpose of forming a contractual alliance among the Parties and
entering into this Agreement.
 
“JEMA” means the Joint Engineering and Manufacturing Agreement, dated of even
date herewith, executed by and among Helix, OneSubsea US and OneSubsea BV.
 
“Law” means any and all international, federal, state, regional or local
statute, law, ordinance, regulation, rule, code, order, constitution, treaty,
common law, decision, judgment, decree, other requirement or rule of law of any
Governmental Authority.
 
“Licensee” has the meaning set forth in Section 9.3(b).
 
“Licensor” has the meaning set forth in Section 9.3(b).
 
“Notifying Party” has the meaning set forth in Section 2.7(f)(i).
 
“OneSubsea” has the meaning set forth in the Preamble.
 
“OneSubsea Business” means (a) the development (including research), design,
engineering, manufacturing, marketing, sale and servicing of products and
services, installed or provided on the seabed or between the seabed and any
platform or vessel on the surface, and which are associated with the control,
handling, delivery, pumping, compression and processing of hydrocarbons and
associated well fluids between the seabed and submerged processing and
production facilities, (b) the provision, marketing and sale of consulting
services aimed at assisting the customer to minimize any impediments associated
with flow lines and umbilicals or other equipment on the seabed or between the
seabed and the surface and to improve reservoir recovery rates, (c) the
provision, marketing, sale and servicing of products and services that allow for
the intervention of subsea wells that cannot be accessed at the surface,
including the use and procurement of vessels to assist in such intervention
services and the design, engineering, manufacturing, assembly, operation and
maintenance of Well Access Packages; and (d) (i) the provision, marketing, sale
and servicing of products and services associated with measuring (excluding
wellbore measurements) certain characteristics and parameters of said
hydrocarbons, associated well fluids and the environment and (ii) subsea
metering and surveillance.
 
“OneSubsea BV” has the meaning set forth in the Preamble.
 
“OneSubsea Existing Well Access Packages” means Well Access Packages which, as
of the Effective Date, are (a) owned by OneSubsea, and/or (b) being manufactured
by OneSubsea.
 
“OneSubsea US” has the meaning set forth in the Preamble.
 
 
8

--------------------------------------------------------------------------------

 
 
“Operating Committee” has the meaning set forth in Section 3.4.
 
“Party” has the meaning set forth in the Preamble.
 
“Person” means a natural person, corporation, limited liability company,
partnership, trust, estate, unincorporated organization, association or other
entity.
 
“Potential Alliance Activity” has the meaning set forth in Section 2.7(f)(i).
 
“Prohibited Payment” means an offer, gift or payment, or authorization of
promise of an offer, gift or payment, of any money or any other thing of value
to or for the benefit of any third party (including any official or employee of
any Governmental Authority or any person acting in an official capacity on
behalf of such Governmental Authority, or any political party or official of any
political party, or any candidate for political office) for the purpose of
influencing any act or decision of such person (or party, as applicable), or
inducing such person or party to use his or its influence to affect or influence
any act or decision, in order to assist any Party in obtaining or retaining
business for or with, or directing business to, any person or entity in
connection with or in any way related to the Alliance.
 
“Proscribed Activity” has the meaning set forth in Section 7.1.
 
“Receiving Party” has the meaning set forth in Section 10.1.
 
“Related Party” means, with respect to a Party, such Party’s Affiliates, and its
and their respective shareholders, directors, officers, employees, attorneys,
agents and other representatives.
 
“Revenue” means gross revenue received from the conduct of an Alliance Activity,
less (i) any applicable withholding taxes (with receipt therefor) or other
indirect Taxes, and (ii) any transfer charges and exchange fees which may be
incurred in transferring or exchanging such funds.
 
“ROV” has the meaning set forth in the Recitals.
 
“Schlumberger” has the meaning set forth in the Preamble.
 
“Schlumberger Business” means formation evaluation products and services, such
as wireline logging, logging while drilling, seismic acquisition and related
data processing; drilling products and services, such as drill bits, drilling
tools and directional drilling services; well products and services, such as
hydraulic fracturing, well cementing, coiled tubing, slickline, stimulation and
sand control; well completion products and services including well testing,
artificial lift, and completion hardware; associated interpretation and
consulting services and software; and integrated project management.
 
“Schlumberger Well Intervention Services” has the meaning set forth in
Section 2.6.
 
“SLBV” has the meaning set forth in the Preamble.
 
 
9

--------------------------------------------------------------------------------

 
 
“SOHL” has the meaning set forth in the Preamble.
 
“STC” has the meaning set forth in the Preamble.
 
“Subsea Well Intervention Systems” has the meaning set forth in Section 2.1.
 
“Taxes” means liabilities or claims for any value added taxes, income taxes,
sale taxes, property taxes, stamp taxes, document taxes, road taxes, housing
taxes, source tax, surtaxes, surcharges or any other taxes or governmental
charges that any Governmental Authority claiming jurisdiction over this
Agreement may impose, assess or levy against a Party on account of or resulting
from such Party’s execution of or performance under this Agreement.
 
“Third Party Claim” has the meaning set forth in Section 10.3.
 
“Unavailable” means:
 
(i)           with respect to Helix Alliance Assets, that Helix in good faith
determines that such Helix Alliance Asset is not available for a proposed
Alliance Activity during the stated time frame of such proposed Alliance
Activity, which bona fide reasons for such unavailability include that the Helix
Alliance Asset is then under contract or that Helix is considering a contract,
tender, bid or project for such Helix Alliance Asset that could conflict with
such Alliance Activity, or an Event of Force Majeure which would preclude such
Helix Alliance Asset from being available;
 
(ii)           with respect to Alliance Well Access Packages, that Helix and
OneSubsea in good faith together determine that such Alliance Well Access
Package is not available for a proposed Alliance Activity during the stated time
frame of such proposed Alliance Activity, which bona fide reasons for such
unavailability include that the Alliance Well Access Package is then under
contract, or that Helix and OneSubsea are considering a sale, lease, contract,
tender, bid or project for such Alliance Well Access Package that could conflict
with such Alliance Activity, or an Event of Force Majeure which would preclude
such Alliance Well Access Package from being available; and
 
(iii)          with respect to Schlumberger Well Intervention Services, that
Schlumberger in good faith determines that such Schlumberger Well Intervention
Services are not available for a proposed Alliance Activity during the stated
time frame of such proposed Alliance Activity, which bona fide reasons shall
include that Schlumberger’s available well intervention equipment or crew are
under contract, or an Event of Force Majeure which would preclude the
performance of the applicable Schlumberger Well Intervention Services.
 
“Well Access Packages” has the meaning set forth in the Recitals.
 
Section 1.2 Other Definitional Provisions.
 
All references in this Agreement to an “Article,” “Section,” “subsection” or
“Schedule” shall be to an Article, Section, subsection or Schedule of this
Agreement, unless the context requires otherwise.  Unless the context otherwise
requires, the words “this Agreement,” “hereof,”
 
 
10

--------------------------------------------------------------------------------

 
 
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Agreement as a whole and not to a particular Article, Section, subsection,
clause or other subdivision hereof. Unless expressly stated otherwise,
references to “third party” or “Third Party” shall mean all Persons that are not
included in the definition of “Party” or “Parties” herein. Whenever the context
requires, the words used herein shall include the masculine, feminine and neuter
gender, and the singular and the plural. The term “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term.
 
ARTICLE 2
ALLIANCE
 
Section 2.1 Formation.
 
The Parties hereby form a contractual alliance pursuant to the terms of this
Agreement (the “Alliance”) to design, develop, manufacture, promote, market and
sell on a global basis integrated subsea well intervention systems, including
Alliance Well Access Packages, in-well technology and services, non-rig vessels,
ROVs, and other related and complementary well intervention products and
services (collectively “Subsea Well Intervention Systems”).
 
Section 2.2 Alliance Activities.
 
If two or more Parties participate in the provision of a Subsea Well
Intervention System to one or more third parties, whether as a primary
contractor, subcontractor or joint contractor, as provided in Section 2.7(f)
hereof (an “Alliance Activity”), such Parties shall jointly manage the design,
development, manufacture, promotion, and marketing of, and negotiation of and
contracting for, as applicable and appropriate for the relevant Alliance
Activity, the applicable Subsea Well Intervention Systems to such third parties.
 
Section 2.3 Goods and Services to be Provided by Helix.
 
(a) Helix shall provide to the other Parties the following goods and services
for the performance of Alliance Activities as provided in Section 2.7(f), as
applicable and appropriate for the relevant Alliance Activity and as otherwise
provided herein:
 
(i)    well intervention vessels owned or chartered by Helix or an Affiliate
thereof, as set forth on Schedule 2.3(a)(i), as may be amended from time to
time, and ROVs owned by Helix or an Affiliate thereof (collectively, “Helix
Alliance Assets”), to the extent such Helix Alliance Assets are not Unavailable;
 
(ii)   design expertise, engineering and know-how for Helix Alliance Assets and
Alliance Well Access Packages;
 
(iii)  operating and maintenance personnel for Helix Alliance Assets;
 
(iv)  operating and maintenance personnel for Alliance Well Access Packages as
set forth on Schedule 2.3(a)(iv) to the Confidential Memorandum; and
 
(v)   marketing services, materials and support for Alliance Activities.
 
 
11

--------------------------------------------------------------------------------

 
 
Helix shall also provide such additional goods and services with respect to
Alliance Activities as provided in Article 4 of this Agreement.
 
(b) The Parties agree that the day rates and other costs that Helix will charge
and are payable for the Helix Alliance Assets in connection with Alliance
Activities are set forth on Schedule 2.3(b) to the Confidential Memorandum.  For
any asset that subsequently is constructed, purchased, chartered, or otherwise
joins the Helix well intervention fleet during the term hereof, in order to be
subject to this Agreement (including Sections 2.3(a) and 2.7(d)), rates and
costs for such asset shall first be agreed upon by the Parties, and
Schedule 2.3(b) to the Confidential Memorandum shall be amended to include the
same.
 
Section 2.4 Goods and Services to be Provided by OneSubsea.
 
(a) As more particularly described in the JEMA, OneSubsea shall provide the
equipment for, manufacture of, and services associated with, new well access
packages (the “Alliance Well Access Packages”) to be designed, engineered,
developed and owned jointly (on a 50/50 basis) by Helix and OneSubsea, such
equipment and services consisting of among other things lower riser packages,
emergency disconnect packages, open water wireline dynamic seals, and high
pressure riser systems, specialty joints and ancillary components, and
associated design, engineering, manufacturing, and maintenance services and
support for Alliance Well Access Packages.
 
(b) OneSubsea shall provide to the other Parties the following goods and
services for the performance of Alliance Activities as provided in
Section 2.7(f) and as otherwise provided herein:
 
(i)    design expertise, engineering and know-how for Alliance Well Access
Packages;
 
(ii)   operating and maintenance services and support for Alliance Well Access
Packages;
 
(iii)  operating and maintenance personnel for Alliance Well Access Packages as
set forth on Schedule 2.3(a)(iv) to the Confidential Memorandum; and
 
(iv)  marketing services, materials and support for Alliance Activities.
 
OneSubsea shall also provide such additional goods and services with respect to
Alliance Activities as provided in Article 4 of this Agreement.
 
Section 2.5 Goods and Services to be Provided Jointly by Helix and OneSubsea.
 
(a) Helix and OneSubsea shall provide to the other Parties Alliance Well Access
Packages, to the extent the same are not Unavailable and as provided in
Section 2.7(f) and as otherwise provided herein.
 
(b) The lease rates and other costs, that Helix and OneSubsea shall charge and
that are payable for the lease of Alliance Well Access Packages in connection
with Alliance
 
 
12

--------------------------------------------------------------------------------

 
 
Activities used on a Helix vessel are set forth on Schedule 2.5(b) to the
Confidential Memorandum. For any Well Access Package that is jointly developed
by Helix and OneSubsea during the term hereof that does not conform to the
Alliance Well Access Packages as set forth on Schedule 2.1 to the JEMA, in order
for such Well Access Package to be subject to this Agreement (including Sections
2.5(a) and 2.7(b)), rates and costs for such Well Access Package shall first be
agreed upon by the Parties, and Schedule 2.5(b) to the Confidential Memorandum
shall be amended to include the same.
 
Section 2.6 Goods and Services to be Provided by Schlumberger.
 
(a) Schlumberger shall provide to the other Parties, as provided in
Section 2.7(f) and as otherwise provided herein, well intervention services
(“Schlumberger Well Intervention Services”) for the performance of Alliance
Activities from time to time, consisting of:
 
(i)    coiled tubing, coiled tubing conveyed services, cased-hole wireline,
mechanical wireline services, slickline, and digital slickline conveyed
services, as specified on the Currently In-Scope Schlumberger Well Intervention
Services portion of Schedule 2.6(a)(i), to the extent such are not Unavailable;
 
(ii)   associated in-well services and operating personnel support as necessary,
to the extent such are not Unavailable; and
 
(iii)  marketing services, materials and support for Alliance Activities.
 
Schlumberger shall also provide such additional goods and services with respect
to Alliance Activities as provided in Article 4 of this Agreement.
 
(b) The Parties agree that the day rates and other costs that Schlumberger will
charge and are payable for Schlumberger Well Intervention Services in connection
with Alliance Activities are set forth on Schedule 2.6(b)  to the Confidential
Memorandum.  For additional services (such as those services listed in the
Further Schlumberger Well Intervention Services portion of Schedule 2.6(a)(i))
to become part of the Alliance Activities pursuant to the terms hereof
(including Sections 2.6(a) and 2.7), rates and costs for such services shall
first be agreed upon by the Parties, and Schedule 2.6(b) to the Confidential
Memorandum shall be amended to include the same.
 
Section 2.7 Exclusivity Among the Parties.
 
(a) The Parties each continue to have the right to provide and procure goods and
services individually, except as provided in this Section 2.7.  Subject to the
terms and conditions of this Agreement, the Parties agree to market the Subsea
Well Intervention Systems in accordance with this Section 2.7.
 
(b) During the term of this Agreement, if Helix desires to lease a Well Access
Package for use on a Helix vessel (it being understood that each of Helix’s
vessels is currently equipped with Well Access Packages), other than as set
forth in Schedule 2.5(b) to the Confidential Memorandum, Helix shall lease an
Alliance Well Access Package at the applicable rate set forth on Schedule 2.5(b)
to the Confidential Memorandum, to the extent an Alliance
 
 
13

--------------------------------------------------------------------------------

 
 
Well Access Package is not Unavailable, except in the event the applicable Helix
customer specifically requires a Well Access Package other than an Alliance Well
Access Package. For each occasion when a Helix customer so requires a Well
Access Package other than an Alliance Well Access Package, Helix shall promptly
provide written notification to the Governance Board.
 
(c) During the term of this Agreement, OneSubsea and Helix shall jointly
engineer and own (on a 50/50 basis) Well Access Packages, as more specifically
provided in the JEMA, and OneSubsea and Helix shall provide Well Access Packages
to the market exclusively with each other, provided that (i) Helix may sell
and/or lease Helix Existing Well Access Packages, and (ii) OneSubsea may
(x) sell OneSubsea Existing Well Access Packages and/or new Well Access Packages
based on OneSubsea’s pre-2014 Well Access Package design without Helix
participation as part of an integrated subsea system (i.e., EPC contracts) or as
a stand-alone package for rig-based operations and (y) lease OneSubsea Existing
Well Access Packages without Helix participation as part of an integrated subsea
system (i.e., EPC contracts) or as a stand-alone package for rig-based
operations, provided further that OneSubsea shall not sell or lease Well Access
Packages to any competitor of Helix in Helix’s Business without Helix’s prior
written consent, such consent not to be unreasonably withheld or delayed
(failure to respond within seven (7) days of such request shall be deemed
consent).
 
(d) During the term of this Agreement, if either of OneSubsea or Schlumberger
requires a vessel or ROV services in connection with such Party’s provision of
Subsea Well Intervention Systems, or has the opportunity to use or specify a
vessel and/or ROV services in the performance of a contract or project or in a
proposal, bid, tender, or similar process for the provision by such Party of
Subsea Well Intervention Systems, such Party (or Parties) shall exclusively use
or specify the Helix Alliance Assets that meet the criteria for such Alliance
Activity at the applicable rate and other charges set forth on Schedule 2.3(b)
to the Confidential Memorandum, to the extent such Helix Alliance Assets are not
Unavailable, except in the event the applicable OneSubsea or Schlumberger
customer specifically requires an asset other than a Helix Alliance Asset.  For
each occasion when a OneSubsea or Schlumberger customer so requires an asset
other than a Helix Alliance Asset, OneSubsea or Schlumberger, as appropriate,
shall promptly provide written notification to the Governance Board.  During the
term of this Agreement, if either of OneSubsea or Schlumberger requires a vessel
or ROV services which are not set forth on Schedule 2.3(a)(i) in connection with
such Party’s provision of Subsea Well Intervention Systems, such Party (or
Parties) shall disclose such requirement to Helix and shall first present the
opportunity to Helix such that the Parties may negotiate in good faith for
Helix’s potentially providing of such vessel or ROV services, except in the
event the applicable OneSubsea or Schlumberger customer specifically requires a
provider of vessel or ROV services other than Helix.
 
(e) During the term of this Agreement, if either of OneSubsea or Helix requires
well intervention services described in Section 2.6(a)(i) and Section 2.6(a)(ii)
in connection with such Party’s provision of Subsea Well Intervention Systems,
or has the opportunity to use or specify the well intervention services
subcontractor in the performance of a contract or project or in a proposal, bid,
tender, or similar process for the provision by such Party of Subsea Well
Intervention Systems, such Party (or Parties) shall exclusively use or specify
Schlumberger Well Intervention Services at the applicable rate and other charges
set forth on Schedule 2.6(b) to the
 
 
14

--------------------------------------------------------------------------------

 
 
Confidential Memorandum, to the extent such Schlumberger Well Intervention
Services are not Unavailable, except in the event the applicable OneSubsea or
Helix customer specifically requires a provider of well intervention services
other than Schlumberger. For each occasion when a OneSubsea or Helix customer so
requires a provider of well intervention services other than Schlumberger,
OneSubsea or Helix, as appropriate, shall promptly provide written notification
to the Governance Board. During the term of this Agreement, if either of
OneSubsea or Helix requires well intervention services described in the Further
Schlumberger Well Intervention Services portion of Schedule 2.6(a)(i) in
connection with such Party’s provision of Subsea Well Intervention Systems, such
Party (or Parties) shall disclose such requirement to Schlumberger and shall
first present the opportunity to Schlumberger such that the Parties may
negotiate in good faith for Schlumberger’s potentially providing of such Further
Schlumberger Well Intervention Services, except in the event the applicable
OneSubsea or Helix customer specifically requires a provider of well
intervention services other than Schlumberger.
 
(f) 
 
(i)   In connection with Sections 2.7(b), (c) (d) and (e), as the case may be,
relating to an opportunity received by any Party to pursue any contract,
project, proposal, bid, tender, or similar process for the provision of Subsea
Well Intervention Systems that could involve subcontracting the goods or
services of the other Parties described in Sections 2.3, 2.4, 2.5 and 2.6, the
applicable contracting, tendering or bidding Party (the “Notifying Party”) shall
provide prompt written notice (an “Activity Notice”) to the other Parties’
representatives to the Operating Committee of any such contract, project,
proposal, bid, tender or similar process (the “Potential Alliance Activity”)
that it is considering pursuing.  The Activity Notice shall include any
materials received by the Notifying Party regarding the Potential Alliance
Activity subcontracting opportunity (to the extent that the Notifying Party is
permitted to provide such materials), as well as: (x) the proposed scope of the
subcontract and time frame for its performance (including any proposed
liquidated damages to be imposed on the subcontracting Party for late delivery),
(y) special requirements of and specifications for the subcontract and
subcontracting terms and conditions, if available, and (z) any other information
that the Notifying Party reasonably believes the other Party or Parties, as
applicable, would deem necessary or appropriate to evaluate the Potential
Alliance Activity as a subcontractor.  If representatives to the Operating
Committee of the Parties other than the Notifying Party deem their respective
products and services (as described in Sections 2.3, 2.4, 2.5 and 2.6, as
applicable) to be Unavailable or have another bona fide reason for not
participating in the Potential Alliance Activity, such representatives shall
notify the representatives of the other Parties as soon as reasonably
practicable (and Notifying Party shall specify a reasonable deadline by when
such other Parties must respond in consideration of the requirements of the
Potential Alliance Activity), as well as the reasons for the Unavailability.
 
(ii)  In the case of a Potential Alliance Activity opportunity not described in
Section 2.7(f)(i) (i.e., where the relationship of the applicable Parties is not
that of a subcontract, but a joint bid or other joint or collaborative
arrangement), each Party shall endeavor to use the goods and services of the
other Parties (described in Sections 2.3, 2.4, 2.5 and 2.6) who desire to
participate in such Alliance Activity opportunity where such
 
 
15

--------------------------------------------------------------------------------

 
 
Party may have an opportunity to include such other Party’s or Parties’ goods
and services in the contract, project, proposal, bid, tender or similar process
in order to effectuate the objectives of the Parties in forming the Alliance
pursuant to this Agreement and/or to present an attractive and marketable
package for a customer. As in the case of a potential subcontract opportunity
described in Section 2.7(f)(i), the Notifying Party shall provide an Activity
Notice to the other Parties’ representatives to the Operating Committee of any
Potential Alliance Activity that it is considering pursuing for the provision of
Subsea Well Intervention Systems that could involve joint participation by the
Parties in providing to the customer the goods and services described in
Sections 2.3, 2.4, 2.5 and 2.6. The Activity Notice shall include any materials
received by the Notifying Party regarding the Potential Alliance Activity
opportunity (to the extent that the Notifying Party is permitted to provide such
materials), as well as: (v) the proposed scope of the Alliance Activity
opportunity and time frame for its performance (including any liquidated damages
for late delivery), (w) special requirements of and specifications for the
opportunity, goods and services to be provided, (x) contractual terms and
conditions provided by the customer, (y) potential advantages to the customer
from the joint participation of the Parties, and (z) any other information that
the Notifying Party reasonably believes the other Party or Parties, as
applicable, would deem necessary or appropriate to evaluate the proposed
Alliance Activity. If representatives to the Operating Committee of the Parties
other than the Notifying Party deem their respective products and services (as
described in Sections 2.3, 2.4, 2.5 and 2.6, as applicable) to be Unavailable,
such representatives shall notify the representatives of the other Parties as
soon as reasonably practicable (and Notifying Party shall specify a reasonable
deadline by when such other Parties must respond in consideration of the
requirements of the Potential Alliance Activity), as well as the reasons for the
Unavailability. Other than responding with respect to Unavailability,
representatives to the Operating Committee, in their response to the Notifying
Party, shall either accept or reject participating in the proposed Alliance
Activity on the terms discussed by the Operating Committee, including
contracting structure and allocation of risk and reward among the Parties,
within thirty (30) days of such respective Party’s receipt of the applicable
Activity Notice, and in any event by a date which allows sufficient time for the
Notifying Party to seek alternatives and to respond to the opportunity.
 
(iii) If any Party delivers notice to the other Parties’ representatives to the
Operating Committee that such Party is Unavailable or declines to participate in
an Alliance Activity in accordance with Section 2.7(f)(i) or Section 2.7(f)(ii)
by the referenced date(s) in such sections, then the remaining Party or Parties
may pursue such activity individually to the exclusion of the other Party or
Parties notwithstanding the provisions of this Section 2.7.
 
(g) In the event that any provision of this Section 2.7 shall be held invalid,
illegal, void, inoperative, or unenforceable by a court of competent
jurisdiction, by reason of the geographic or business scope or the duration of
such provision, such invalidity, illegality, voidness, inoperability, or
unenforceability shall attach only to the scope or duration of such provision
and shall not affect or render invalid, illegal, void, inoperative or
unenforceable any other provision of this Agreement, and, to the fullest extent
permitted by law, this Agreement
 
 
16

--------------------------------------------------------------------------------

 
 
shall be construed as if the geographic or business scope or the duration of
such provision had been more narrowly drafted so as not to be invalid, illegal,
void, inoperative or unenforceable.
 
(h) Each of the Parties agrees that the remedy at law for any breach of this
Section 2.7 may be inadequate and that in the event of any such breach or
violation by any of the Parties, the other Parties shall be entitled to seek
injunctive relief, without posting bond or other security, in addition to any
other remedy in arbitration, at law, in equity or under this Agreement to which
they may be entitled.
 
Section 2.8 Joint Marketing Program; Costs and Expenses.
 
The Parties shall agree on and commence a joint marketing program for the
Alliance, which may include a website designed by and containing statements,
information and other content as may be mutually agreed among the Parties.  Each
Party shall coordinate its marketing efforts to market Alliance Subsea Well
Intervention Systems and advise the other Parties of its various marketing
efforts as they take place.  The Parties shall assist each other in the
marketing of Alliance Subsea Well Intervention Systems as may be reasonably
requested and to the extent personnel of each Party are available from their
other duties to assist in such marketing.  Upon any Party’s receipt of a
communication from a customer or prospective customer with respect to the terms
and conditions of an inquiry that could involve an Alliance Activity, such Party
shall promptly supply the other Parties with a copy (if written) or summary (if
oral) of the communication.  Unless otherwise agreed by the Parties, each Party
shall bear its own costs and expenses arising from the marketing of the goods
and services to be provided by the Parties pursuant to Sections 2.3, 2.4, 2.5
and 2.6.
 
ARTICLE 3
GOVERNANCE OF THE ALLIANCE
 
Section 3.1 No Commitment.
 
No Party shall agree or commit to conduct any Alliance Activity on behalf of the
Alliance or any other Party unless such protocol for an Alliance Activity is
approved in accordance with Section 2.7(f).  Neither Helix nor OneSubsea shall
make any contractual commitment with respect to any Alliance Well Access Package
to any Third Party, including but not limited to the assumption by the Parties
of contractual risks and liabilities associated with any Alliance Well Access
Package and related Alliance Activity, without the other Party’s prior written
consent, and such Parties shall develop a protocol with respect to the means for
obtaining such consent.
 
Section 3.2 Governance Board.
 
Each Party will designate senior representatives to the Alliance Governance
Board (the “Governance Board”).  OneSubsea will designate two (2) senior
representatives, Helix will designate three (3) senior representatives, and
Schlumberger will designate one (1) senior representative.  The Governance Board
will provide strategic direction, provide input concerning market opportunities,
contracting and bidding strategies, and provide general oversight of the
Alliance.  All actions of the Governance Board shall require the affirmative
consent of at least four (4) members of the Governance Board, provided that the
Governance Board shall not have
 
 
17

--------------------------------------------------------------------------------

 
 
the right to require or compel any other Party to participate in an Alliance
Activity generally or on terms and conditions that are not acceptable to such
Party. The Governance Board shall meet regularly at such time and place as shall
from time to time be determined by the representatives to the Governance Board,
but no less frequently than quarterly each calendar year.
 
The initial members of the Governance Board are as follows:
 
OneSubsea Representatives
 
1.           Mike Garding
 
2.           Henning Berg
 
Helix Representatives
 
1.           Owen Kratz
 
2.           Scotty Sparks
 
3.           Alisa Johnson
 
Schlumberger Representative
 
1.           Zied Ben Hamad
 
Section 3.3 Alliance Director.
 
The Governance Board shall designate an individual to serve as the Alliance
Director from time to time, initially with the task of serving as Chairman of,
and coordinating meetings of, the Operating Committee, and serving as liaison of
the Operating Committee to the Governance Board.  The Alliance Director shall
not have authority to bind the Alliance or any Party.
 
Section 3.4 Operating Committee.
 
An Operating Committee consisting of such individuals as each Party deems
appropriate shall meet on a regular basis to coordinate the day-to-day
activities of the Alliance and to provide operational guidance to the
Alliance.  The Operating Committee will be tasked with the creation of a pursuit
authorization review (PAR) process, to be reviewed and approved by the
Governance Board, which will formalize the approval process for authorizing
pursuits of future Alliance Activities.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 4
PROVISION OF ADDITIONAL EQUIPMENT, SUPPLIES, CREW AND PERSONNEL
 
Section 4.1 Provision of Additional Equipment.
 
The Parties, in addition to the goods and services to be provided in accordance
with Sections 2.3, 2.4, 2.5 and 2.6, shall supply any additional equipment as
may be agreed by the Parties.
 
Section 4.2 Crew.
 
Each Party shall organize, operate and administer the crew for each Alliance
Activity for the provision of its respective products and services to be
provided in accordance with Sections 2.3, 2.4, and 2.6, respectively, including
local personnel to the extent they are required for the relevant Alliance
Activity, either by direct employment or by subcontract, and in compliance with
applicable Laws.  Unless otherwise provided in this Agreement, all such
personnel shall remain employees of the supplying Party.  The salary, insurance,
benefits, accommodation and travel expenses of such personnel shall be paid
solely by the employing Party, unless the Parties agree otherwise in writing.
 
Section 4.3 Quality Control; Maintenance and Repairs.
 
Each Party may designate a technical liaison to supervise and ensure quality
control over performance of its respective Alliance Activity.  In the case of
the lease of Alliance Well Access Packages, OneSubsea will provide planned
maintenance and repairs of the Alliance Well Access Packages, and will provide
qualification, testing, and certification of the Alliance Well Access Packages
as required.  However, Helix may perform any and all work on Alliance Well
Access Packages deployed to Helix Alliance Assets if, in the sole judgment of
Helix, such work is necessary to maintain the uptime of the Helix Alliance
Assets.
 
Section 4.4 Right to Supervise and Replace Personnel; Multiskilling.
 
Each Party shall have the right to supervise all its own personnel and the right
to dismiss personnel at its sole discretion or, in the case of a customer
contract or project, at the request of the customer.  The Parties agree to work
together to identify crew multiskilling opportunities and implement, when and as
appropriate (and at all times prioritizing the safety of all persons, the
environment, and property), crew multiskilling programs that will allow the
Parties’ respective crews and equipment on Helix Alliance Assets to be more
effectively utilized.  The goals of such multiskilling programs shall include
significantly reducing the size of required offshore service crew; significantly
reducing the use of short-term, call-off and ad hoc service personnel; and
significantly increasing vessel crew continuity.
 
Section 4.5 Additional Responsibilities of the Parties.
 
For each of the Parties’ respective products and services described in
Sections 2.3, 2.4, 2.5 and 2.6, each Party shall also provide the following
services without charge in the conduct of Alliance Activities:
 
 
19

--------------------------------------------------------------------------------

 
 
(a) obtaining all licenses, consents, registrations, business licenses and other
approvals necessary or advisable for the establishment and operation of each
Alliance Activity and the provision of the Parties’ services from the relevant
Governmental Authorities;
 
(b) managing all customs clearance activities for Alliance Activities, including
the import and the export of equipment as may be required in connection with
such Alliance Activities, as applicable; and
 
(c) procurement of local personnel for Alliance Activities.
 
ARTICLE 5
COMPENSATION
 
Section 5.1 General.
 
The Parties shall receive compensation for the provision of goods and services
in Alliance Activities by sharing in the Revenue earned from an Alliance
Activity, which Revenue shall be determined in accordance with the terms and
conditions of the governing Alliance Activity contract.  Compensation shall be
calculated upon an Alliance Activity-by-Alliance Activity basis in accordance
with this Article 5.  No other compensation shall be due any Party for its
performance of this Agreement unless expressly stated in this Agreement or
subsequently otherwise agreed in writing by the Parties.
 
Section 5.2 Allocation of Revenue.
 
Any Revenue from an Alliance Activity will be shared as follows:
 
(a) Helix shall receive one hundred percent (100%) of all Revenue related to
Helix Alliance Assets.  Helix shall be responsible for providing operational
maintenance, including storage and routine maintenance on the Helix Alliance
Assets that are in service, or if not in service, onshore as required to
maintain systems in operational readiness.
 
(b) With respect to any sale of an Alliance Well Access Package to a third
party, or a lease of an Alliance Well Access Package to a third party on a
“stand alone” basis (i.e., not in connection with the use of a Helix vessel),
OneSubsea and Helix shall each retain fifty percent (50%) of all net Revenue
related to such sale or lease of such Alliance Well Access Package, as described
further in the JEMA.
 
(c) Schlumberger shall receive one hundred percent (100%) of all Revenue related
to the supply of Schlumberger Well Intervention Services.
 
(d) If an Alliance Activity third-party contract includes an incentivization
scheme, the Parties shall agree in writing to an appropriate revenue allocation
mechanism prior to undertaking work under the contract.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 6
TAXES
 
Section 6.1 Taxes.
 
Each Party shall bear and pay its own Taxes.
 
Section 6.2 Reporting.
 
Each Party agrees to make all reports and take all other actions legally
required to satisfy tax, accounting and reporting requirements of any
Governmental Authority rightfully claiming jurisdiction over any and all
contracts which arise from the transactions contemplated by this Agreement and
such Party’s performance under such contracts.  Each Party agrees to withhold
from wages, salaries, fees or other remuneration of its agents, servants,
employees or sub-contractors, all sums required to be withheld by the Laws of
the country having jurisdiction over such contracts and to pay such sums
promptly when due to the proper Governmental Authorities.
 
ARTICLE 7
 
EXCLUSIVE RIGHTS
 
Section 7.1 Noncompetition.
 
In consideration of the benefits to be derived, directly and indirectly, from
this Agreement, the Parties covenant and agree that for the duration of this
Agreement, the Parties shall not enter into any other similar strategic
alliance, partnership or other similar business arrangement with another party
for the joint design, development, manufacturing, promotion, operation,
maintenance, and/or marketing of Subsea Well Intervention Systems as
contemplated by this Agreement (a “Proscribed Activity”).
 
Section 7.2 Limitation on Noncompetition.
 
Notwithstanding any provision of Section 7.1 to the contrary, no Party shall be
prohibited from:
 
(a) the acquisition (i) by a Party or its parent company (a Person owning fifty
percent (50%) or more of a Party) or any of its Affiliates, whether by asset
purchase, stock purchase, merger, consolidation or otherwise, of any Person
partially engaged in any Proscribed Activity, or (ii) of a Party or any of its
Affiliates or its parent company by a Person that is partially engaged in a
Proscribed Activity; or
 
(b) the provision of any Helix Alliance Assets, OneSubsea Well Access Packages
(other than as may be limited pursuant to Section 2.7(c)), or Schlumberger
Subsea Well Intervention Services to other customers in the normal course of
either Party’s business, or the sale (or termination of charter) of any Helix
Alliance Assets or Schlumberger Subsea Well Intervention Services business lines
to a third party in a business transaction.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 8
CONFIDENTIALITY
 
Section 8.1 General.
 
No right or ownership interest shall be acquired by a Party in any Confidential
Information from another Party.
 
Section 8.2 Confidential Treatment.
 
Each Party in its capacity as a receiving Party agrees that Confidential
Information: (i) shall be treated in confidence by the receiving Party, shall
not be disclosed to any third party other than as expressly contemplated under
this Agreement, shall be used only for the purposes contemplated under this
Agreement; (ii) shall not be reproduced or copied in whole or in part, except as
necessary for the purposes contemplated under this Agreement, and shall be
disseminated only to those employees or agents of the receiving Party or third
parties who have agreed or are otherwise under a duty to maintain such
Confidential Information in confidence (provided that the Party disseminating
such Confidential Information shall in any event remain liable for any wrongful
disclosure thereof by its employees or agents); and (iii) shall, together with
any copies thereof, be returned (or at the option of the disclosing Party,
destroyed or if recorded on an erasable storage medium, erased) at the
disclosing Party’s instruction or otherwise when no longer needed.  A receiving
Party may disclose Confidential Information which is required to be disclosed by
Law to any court, competent authority, or any Governmental Authority to which
such receiving Party is subject, provided that such receiving Party, if
permitted and as soon as reasonably practicable, informs the disclosing Party of
the disclosure requirement and provided further that if requested by the
disclosing Party, the receiving Party takes reasonable actions at the expense of
the disclosing Party to avoid and/or minimize the degree of such disclosure.
 
Section 8.3 Period in Effect.
 
The provisions of this Article 8 shall remain in effect during the term of this
Agreement and for a period of three (3) years following termination of this
Agreement, unless otherwise agreed in writing by the Parties.
 
ARTICLE 9
TRANSFER AND LICENSING OF TECHNOLOGY
 
Section 9.1 Provision of Technology.
 
Except as expressly provided herein, this Agreement shall not be construed to
transfer, grant or promise either ownership or any licensing rights to any Party
or to any Party’s Affiliates, of any other Party’s Intellectual Property in its
possession prior to the date of this Agreement together with any and all
Intellectual Property developed by that party outside of the work done under
this Agreement (“Background Intellectual Property”).  Each Party grants to the
other Parties and their respective Affiliates a worldwide, non-exclusive,
nontransferable, non sublicensable, royalty-free right to use the Background
Intellectual Property contributed by that Party solely for purposes of
performance of Alliance Activities.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.2 Improvements, Modifications and Derivative Work.
 
Any Intellectual Property in all improvements, modifications or other derivative
work created or developed, or any activity pursued while working under this
Agreement (“Foreground Intellectual Property”), shall vest as follows:
 
(a) The Parties acknowledge that OneSubsea or its designated Affiliate owns any
and all Foreground Intellectual Property created solely by OneSubsea or its
Affiliate.
 
(b) The Parties acknowledge that Helix or its designated Affiliate owns any and
all Foreground Intellectual Property created solely by Helix or its Affiliate.
 
(c) The Parties acknowledge that Schlumberger or its designated Affiliate owns
any and all Foreground Intellectual Property created solely by Schlumberger or
its Affiliate.
 
(d) OneSubsea, Helix and Schlumberger agree that jointly developed systems,
components and methodology, including with respect to the Alliance Well Access
Packages that are developed by OneSubsea and Helix pursuant to the JEMA, shall
be Foreground Intellectual Property jointly owned by the Parties to which such
jointly developed Foreground Intellectual Property is attributed.
 
(e) In the event of any dispute regarding in whom the ownership of any
Foreground Intellectual Property vests in accordance with Sections 9.2(a)-(d)
above, such dispute shall be resolved pursuant to Section 13.2.
 
Section 9.3 Patents and Inventions.
 
(a) Each Party agrees to notify in writing the other Parties of any invention
created by a Party in connection with the transactions contemplated by this
Agreement promptly after it receives an invention disclosure.  In the event such
invention shall be owned solely by one Party, consistent with Section 9.2(a),
9.2(b) or 9.2(c), the owning Party shall inform the other Parties of the
preparation, filing, prosecution and maintenance of all patent applications and
patents relating to such invention.  In the event such invention falls within
the occurrence of Section 9.2(d), the owning Parties, upon agreement among those
Parties or resolution pursuant to Article 13, will proceed to (i) prepare, file,
prosecute and maintain of all patent applications and patents relating to such
invention and keep the other Parties informed of same in case of a sole owning
Party or (ii) will mutually agree on management of the related patent
applications and patents in case of joint ownership and will keep the non-owning
Party informed of same.
 
(b) Upon request, a Party shall give all reasonable assistance to the owning
Party or Parties in prosecuting any patent applications and shall execute any
instrument necessary to enable the owning Party or Parties to obtain a patent on
such application.  The costs of drafting, filing, prosecuting, defending and
maintaining patent applications and patents shall be supported by the owning
Party or Parties.
 
(c) Decisions with respect to obtaining patent or other intellectual property
protection on Foreground Intellectual Property will be made by the owning Party
under Section 9.2(a), 9.2(b) or 9.2(c), or Parties under 9.2(d) and the owning
Party or Parties shall pay the costs of
 
 
23

--------------------------------------------------------------------------------

 
  
obtaining such protection. Notwithstanding the foregoing, decisions with respect
to obtaining patent or other intellectual property protection on Foreground
Intellectual Property under Section 9.2(d) solely relating to the manufacturing
of components of Well Access Packages shall be made by OneSubsea. In the event
that an owning Party does not file an application within six (6) months of
disclosing the invention as described in Section 9.3(a), one or more of the
remaining Parties may notify in writing the owning Party of an intention to take
over the attempt to obtain protection. Unless the owning Party objects in
writing within one (1) month of receipt of this written notice, one or more
remaining Parties may take over the attempt to obtain such protection. In that
event, the one or more remaining Parties shall pay the costs of obtaining such
protection and, whenever requested to do so by the one or more remaining
Parties, the owning Party shall assign the Foreground Intellectual Property and
the owning Party agrees to execute any and all applications, assignments, or
other instruments which the one or more remaining Parties shall deem necessary
to apply for and obtain Letters Patent of the United States, or any foreign
country, or to protect otherwise the owner’s interests therein or to permit or
assist a Party in exercising, evidencing or perfecting its rights in that
Project Intellectual Property.
 
(d) Each Party (the “Licensor”) grants to the other Parties and their respective
Affiliates (the “Licensees”) a perpetual, worldwide, royalty-free,
non-exclusive, nontransferable license to use Licensor’s solely owned or its
share of jointly owned Foreground Intellectual Property only for the respective
business (i.e. Helix Business, OneSubsea Business, or Schlumberger Business) of
each Licensee.  The Licensee cannot sublicense such license to any third party
without the prior written consent of the Licensor.  Further, upon the consent of
the Licensor, in the event the Licensee sublicenses a right to a Foreground
Intellectual Property to a third party outside the scope of such Licensee’s own
business, then Licensor and Licensee shall negotiate to determine a fair
mechanism for sharing royalties derived therefrom.
 
(e) Any owner or co-owner of Foreground Intellectual Property, at its sole
discretion, individually or jointly, may bring enforcement actions against any
infringer of any sole or joint owned Foreground Intellectual Property
right.  The costs of any joint proceeding shall be borne equally by the Parties
unless otherwise agreed.  If a Party chooses not to participate in the
enforcement action, the enforcing Party shall bear all costs and expenses
associated with such enforcement action.  The non-enforcing Party agrees to
cooperate with the enforcing party and will join as an indispensable party when
required by law.  Any money recovered by way of damages or otherwise in respect
to any such proceeding shall be kept by the Party which bore the costs of such
proceeding; or, in the case where the parties have shared the costs, shall be
shared in the same proportion as the costs, unless otherwise agreed.
 
Section 9.4 Acknowledgment of Intellectual Property Rights.
 
Each Party recognizes and acknowledges the ownership by each other Party and its
Affiliates of all patents, copyrights, trademarks, service marks, business or
corporate names, know how, trade secrets and other intellectual property rights
which such Party currently owns and further agrees that the owning Party shall
have the right to take all appropriate actions to protect such rights and the
other Parties shall inform the owning Party should any action be taken which
threatens such owning Party’s intellectual property rights.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 9.5 Licensing.
 
The Parties agree that supply of technology and equipment to the Alliance for
conduct of Alliance Activities outside the United States pursuant to the
transactions contemplated by this Agreement may be subject to the issuance of an
export license by applicable Governmental Authorities, if any, and the execution
of a license agreement by the Parties, if applicable.
 
Section 9.6 Compliance with Licensing.
 
The Parties recognize that Governmental Authorities may restrict usage of
certain technology and equipment which may be used in connection with Alliance
Activities.  A Party may require any of the other Parties and/or any applicable
third party participant in an Alliance Activity to enter into a standard
equipment license agreement incorporating restrictions on the use of such
equipment or technology in accordance with applicable Law.  The Parties shall
abide by all conditions imposed by the applicable export license(s) and
equipment license agreement(s), as may be applicable.
 
Section 9.7 Other Governmental Approvals.
 
Each Party shall use its best efforts on an ongoing basis to obtain and maintain
all necessary approvals, licenses, permits, multiple entry-exit visas, and other
documents or permissions as may be required from applicable Governmental
Authorities for the Parties’ conduct of Alliance Activities.
 
ARTICLE 10
LIABILITIES AND INDEMNIFICATION
 
Section 10.1 INDEMNIFICATION.
 
EACH PARTY SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE OTHER PARTIES, THEIR
AFFILIATES AND RELATED PARTIES FROM AND AGAINST ANY AND ALL ACTIONS, CLAIMS,
JUDGMENTS, DAMAGES, LOSSES, PENALTIES, FINES, LIABILITIES (INCLUDING STRICT
LIABILITY), ENCUMBRANCES, LIENS, COSTS AND EXPENSES OF DEFENSE (INCLUDING
REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) RELATED TO OR ARISING WITH RESPECT
TO SUCH PARTY’S: (I) INTELLECTUAL PROPERTY INFRINGEMENT AS A RESULT OF THE USE
OF THAT PARTY’S (THE “DISCLOSING PARTY”) GOODS AND SERVICES PROVIDED TO THE
OTHER PARTIES (IN EACH CASE, THE “RECEIVING PARTY”) IN CONNECTION WITH ALLIANCE
ACTIVITIES, EXCEPT TO THE EXTENT SUCH INTELLECTUAL PROPERTY INFRINGEMENT CLAIMS
ARE BASED ON: (A) THE RECEIVING PARTY’S USE OF PRODUCTS OR SERVICES IN
COMBINATION WITH PRODUCTS OR SERVICES NOT PROVIDED BY THE DISCLOSING PARTY;
(B) WHERE THE DISCLOSING PARTY‘S PRODUCTS OR SERVICES HAVE BEEN SPECIALLY
MODIFIED, DESIGNED AND/OR MANUFACTURED BASED ON THE RECEIVING PARTY’S REQUEST OR
INFORMATION; (C) UNAUTHORIZED ADDITIONS OR MODIFICATIONS BY OR ON BEHALF OF THE
RECEIVING PARTY TO THE DISCLOSING PARTY’S PRODUCTS OR SERVICES; OR (D) THE
RECEIVING PARTY’S USE OF THE DISCLOSING PARTY’S PRODUCTS OR SERVICES WHICH USE
DOES
 
 
25

--------------------------------------------------------------------------------

 
 
NOT CORRESPOND TO THE DISCLOSING PARTY’S PUBLISHED STANDARDS OR SPECIFICATIONS;
(II) BREACH OR OTHER INACCURACY OF ANY REPRESENTATION OR WARRANTY OF SUCH PARTY
AS SET FORTH IN ARTICLE 12; AND (III) BREACH OF LAWS.
 
Section 10.2 No Consequential Damages.
 
NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR, OR REQUIRED TO INDEMNIFY OR PAY
TO SUCH PARTY, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR SPECULATIVE
DAMAGES FOR ANY PURPOSES WHATSOEVER UNDER THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION LOSS OF BUSINESS PROFIT, LOSS OF BUSINESS OPPORTUNITY, DAMAGES BASED
UPON THEORIES OF QUASI-CONTRACT OR PROMISSORY ESTOPPEL, OR SIMILAR DAMAGES.  For
purposes of the foregoing, actual damages may, however, include indirect,
consequential, punitive or speculative damages to the extent (a) the injuries or
losses resulting in or giving rise to such damages are incurred or suffered by a
third party who is not an Affiliate of a Party and (b) such damages are
recovered against an Indemnified Party by a Person that is a third party who is
not an Affiliate of such Party.  This Section 10.2 shall operate only to limit a
Party’s liability and shall not operate to increase or expand any contractual
obligation of a Party hereunder.
 
Section 10.3 Claims for Reimbursement.
 
In the event that any Party shall have (i) suffered any loss or (ii) received
any notice of the commencement of any action, investigation or other proceeding,
or the making of any claim or demand by a third party (a “Third Party Claim”),
in respect of which indemnification may be sought by such Party pursuant to this
Article 10 (the “Indemnified Party”), the Indemnified Party shall give the
indemnifying Party (the “Indemnifying Party”) prompt written notice of such loss
or Third Party Claim setting forth in reasonable detail such information as it
shall have pertaining to such Third Party Claim and the Indemnified Party’s
demand for indemnification in respect to such Third Party Claim.  Written notice
of Third Party Claims shall be given to the Indemnifying Party as promptly as
practicable (and in any event within thirty (30) days after the service of any
initial citation or summons or delivery of a demand letter).  Failure to timely
provide such notice of a Third Party Claim shall not affect the right of the
Indemnified Party’s indemnification hereunder, except to the extent the
Indemnifying Party is materially prejudiced by such delay or omission.  The
Indemnifying Party shall have thirty (30) days from the date of receipt of each
such notice (the “Investigation Period”) to investigate and dispute the nature,
validity or amount of any such Third Party Claim, and acknowledge in writing its
obligation to indemnify the Indemnified Party for such Third Party
Claim.  During the Investigation Period, the Indemnifying Party shall have
reasonable access, during normal business hours, to the books and records of the
Indemnified Party relating to such Third Party Claim for the purpose of such
investigation.  If the Indemnifying Party does not acknowledge in writing its
obligation to indemnify the Indemnified Party for a Third Party Claim within the
Investigation Period, the Indemnifying Party will be deemed to have rejected
such Third Party Claim.  In the event that the Indemnifying Party disputes the
nature, validity or amount of a Third Party Claim, the Indemnifying Party shall
give the Indemnified Party written notice of such dispute within the
Investigation Period, and the Indemnified and Indemnifying Parties shall meet
promptly after
 
 
26

--------------------------------------------------------------------------------

 
 
receipt of such notice of dispute and in good faith attempt to resolve such
dispute by agreement within twenty-one (21) days following receipt of such
notice of dispute.
 
Section 10.4 Defense of Third Party Claims.
 
(a) In the event an Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party for a Third Party Claim, then the Indemnifying
Party shall have the option to assume control of the defense and investigation
of such Third Party Claim and to employ and engage attorneys of its own choice
to handle and defend such Third Party Claim, at the Indemnifying Party’s sole
cost, risk and expense (the “Direct Litigation Option”).  In order to exercise
the Direct Litigation Option the Indemnifying Party shall give written notice of
such exercise to the Indemnified Party.  If the Indemnifying Party so elects,
the Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party and its attorneys in the investigation, trial and defense of
such Third Party Claim and any appeal arising from such claim; provided,
however, that the Indemnified Party may, at its own cost, participate in (but
not control) such investigation, trial and defense of such Third Party Claim and
any appeal arising therefrom.
 
(b) If the Indemnifying Party does not elect the Direct Litigation Option or
otherwise does not acknowledge in writing its obligation to indemnify the
Indemnified Party pursuant to Section 10.3, then the Indemnified Party shall
defend against the Third Party Claim in the manner it deems appropriate, subject
to Section 10.5 below; provided, however, that the Indemnifying Party may, at
its own cost, participate in (but not control) any defense of such Third Party
Claim and any appeal arising therefrom.
 
Section 10.5 Settlement of Third Party Claims.
 
(a) If the Indemnifying Party exercises the Direct Litigation Option, it shall
have the right to settle the Third Party Claim, provided that the Indemnifying
Party shall not enter into any compromise or settlement of such Third Party
Claim without the Indemnified Party’s written consent, but provided further that
such consent shall not be required if (a) the compromise or settlement contains
a complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim, (b) the compromise or
settlement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates and (c) the compromise or
settlement does not create a financial or other obligation on the part of the
Indemnified Party or any other person other than the Indemnifying Party.
 
(b) If the Indemnifying Party does not elect the Direct Litigation Option, the
Indemnified Party shall have the right to settle the Third Party Claim, provided
that the Indemnified Party may not enter into any compromise or settlement of
such Third Party Claim if indemnification is to be sought hereunder without the
Indemnifying Party’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed).
 
Section 10.6 Cooperation.
 
If requested by the Indemnifying Party, the Indemnified Party agrees, at the
sole cost and expense of the Indemnifying Party, to cooperate with the
Indemnifying Party and its counsel in contesting any Third Party Claim that the
Indemnifying Party elects to contest, including the
 
 
27

--------------------------------------------------------------------------------

 
 
making of any reasonably related counterclaim against the third party asserting
the Third Party Claim or any cross complaint against any person and making the
books and records and personnel of the Indemnified Party reasonably available
during normal business hours.
 
ARTICLE 11
REPRESENTATIONS AND WARRANTIES
 
Section 11.1 Representations and Warranties of Helix.
 
Helix hereby represents and warrants to OneSubsea and Schlumberger effective as
of the Effective Date as follows:
 
(a) Helix is a corporation duly organized and validly existing under the laws of
the State of Minnesota and has full legal right, power, and authority to perform
this Agreement in accordance with its terms.
 
(b) This Agreement has been executed by a duly authorized representative of
Helix and constitutes a valid and legally binding obligation of Helix.
 
(c) Helix is not a party to any pending discussions, litigation, court action,
settlement, or other proceeding (and has no knowledge of any such threatened
litigation, court action or other proceeding) which would impair (i) its ability
to fully perform this Agreement or which seeks to enjoin or obtain damages with
respect to the transactions provided for in this Agreement or (ii) any of the
other Parties’ freedom to operate the technology expected to be developed during
the term of this Agreement.
 
(d) The execution, delivery and performance of this Agreement does not
materially violate (i) any Laws, (ii) any provision of Helix’s Certificate of
Incorporation or Bylaws, or (iii) any material contract or instrument by which
Helix or any of its assets is bound.
 
(e) Each Schedule (including each Schedule to the Confidential Memorandum)
prepared by Helix constitutes a true, accurate, and complete list in all
material respects of the information disclosed, and accurately describes in all
material respects the specified items on such Schedule without any material
omission of fact.
 
Section 11.2 Representations and Warranties of OneSubsea.
 
(a) OneSubsea US hereby represents and warrants to Helix and Schlumberger
effective as of the Effective Date as follows:
 
(i)    OneSubsea US is a limited liability company duly organized and validly
existing under the laws of the State of Delaware and has full legal right,
power, and authority to perform this Agreement in accordance with its terms.
 
(ii)   This Agreement has been executed by a duly authorized representative of
OneSubsea US and constitutes valid and legally binding obligations of OneSubsea
US.
 
 
28

--------------------------------------------------------------------------------

 
 
(iii)  OneSubsea US is not a party to any pending discussions, litigation, court
action, settlement, or other proceeding (and has no knowledge of any such
threatened litigation, court action or other proceeding) which would impair
(x) its ability to fully perform this Agreement or which seeks to enjoin or
obtain damages with respect to the transactions provided for in this Agreement
or (y) any of the other Parties’ freedom to operate the technology expected to
be developed during the term of this Agreement.
 
(iv)  The execution, delivery, and performance of this Agreement does not
materially violate (x) any Laws, (y) any provision of OneSubsea US’s Certificate
of Formation or Articles of Operating Agreement, or (z) any material contract or
instrument by which OneSubsea US or any of its assets is bound.
 
(v)  Each Schedule (including each Schedule to the Confidential Memorandum)
prepared by OneSubsea US constitutes a true, accurate, and complete list in all
material respects of the information disclosed, and accurately describes in all
material respects the specified items on such Schedule without any material
omission of fact.
 
(vi)  The only OneSubsea entities engaged in the OneSubsea Business are
OneSubsea US and OneSubsea BV and their respective Affiliates.
 
(b) OneSubsea BV hereby represents and warrants to Helix and Schlumberger
effective as of the Effective Date as follows:
 
(i)   OneSubsea BV is a Netherlands private company with limited liability duly
organized and validly existing and has full legal right, power, and authority to
perform this Agreement in accordance with its terms.
 
(ii)  This Agreement has been executed by a duly authorized representative of
OneSubsea BV and constitutes valid and legally binding obligations of OneSubsea
BV.
 
(iii)  OneSubsea BV is not a party to any pending discussions, litigation, court
action, settlement, or other proceeding (and has no knowledge of any such
threatened litigation, court action or other proceeding) which would impair
(x) its ability to fully perform this Agreement or which seeks to enjoin or
obtain damages with respect to the transactions provided for in this Agreement
or (y) any of the other Parties’ freedom to operate the technology expected to
be developed during the term of this Agreement.
 
(iv) The execution, delivery, and performance of this Agreement does not
materially violate (x) any Laws, (y) any provision of OneSubsea BV’s Articles of
Association, or (z) any material contract or instrument by which OneSubsea BV or
any of its assets is bound.
 
(v)  Each Schedule (including each Schedule to the Confidential Memorandum)
prepared by OneSubsea BV constitutes a true, accurate, and complete list in all
material respects of the information disclosed, and accurately describes in all
material respects the specified items on such Schedule without any material
omission of fact.
 
 
29

--------------------------------------------------------------------------------

 
 
(vi) The only OneSubsea entities engaged in the OneSubsea Business are OneSubsea
US and OneSubsea BV and their respective Affiliates.
 
Section 11.3 Representations and Warranties of Schlumberger.
 
(a) STC hereby represents and warrants to Helix and OneSubsea effective as of
the Effective Date as follows:
 
(i)   STC is a corporation duly organized and validly existing under the laws of
the State of Texas and has full legal right, power, and authority to perform
this Agreement in accordance with its terms.
 
(ii)  This Agreement has been executed by a duly authorized representative of
STC and constitutes valid and legally binding obligations of STC.
 
(iii)  STC is not a party to any pending discussions, litigation, court action,
settlement, or other proceeding (and has no knowledge of any such threatened
litigation, court action or other proceeding) which would impair (x) its ability
to fully perform this Agreement or which seeks to enjoin or obtain damages with
respect to the transactions provided for in this Agreement or (y) any of the
other Parties’ freedom to operate the technology expected to be developed during
the term of this Agreement.
 
(iv)  The execution, delivery, and performance of this Agreement does not
materially violate (x) any Laws, (y) any provision of STC’s Certificate of
Incorporation or Bylaws, or (z) any material contract or instrument by which STC
or any of its assets is bound.
 
(v)  Each Schedule (including each Schedule to the Confidential Memorandum)
prepared by STC constitutes a true, accurate, and complete list in all material
respects of the information disclosed, and accurately describes in all material
respects the specified items on such Schedule without any material omission of
fact.
 
(vi) The only Affiliates of Schlumberger Limited engaged in the provision of
Schlumberger Well Intervention Services are STC, SLBV, SOHL, and STC’s, SLBV’s
and SOHL’s Affiliates.
 
(b) SLBV hereby represents and warrants to Helix and OneSubsea effective as of
the Effective Date as follows:
 
(i)   SLBV is a limited liability company duly organized and validly existing
under the laws of the Netherlands and has full legal right, power, and authority
to perform this Agreement in accordance with its terms.
 
(ii)  This Agreement has been executed by a duly authorized representative of
SLBV and constitutes valid and legally binding obligations of SLBV.
 
(iii)  SLBV is not a party to any pending discussions, litigation, court action,
settlement, or other proceeding (and has no knowledge of any such threatened
litigation,
 
 
30

--------------------------------------------------------------------------------

 
 
court action or other proceeding) which would impair (x) its ability to fully
perform this Agreement or which seeks to enjoin or obtain damages with respect
to the transactions provided for in this Agreement or (y) any of the other
Parties’ freedom to operate the technology expected to be developed during the
term of this Agreement.
 
(iv) The execution, delivery, and performance of this Agreement does not
materially violate (x) any Laws, (y) any provision of SLBV’s constitutional
documents, or (z) any material contract or instrument by which SLBV or any of
its assets is bound.
 
(v)  Each Schedule (including each Schedule to the Confidential Memorandum)
prepared by SLBV constitutes a true, accurate, and complete list in all material
respects of the information disclosed, and accurately describes in all material
respects the specified items on such Schedule without any material omission of
fact.
 
(vi) The only Affiliates of Schlumberger Limited engaged in the provision of
Schlumberger Well Intervention Services are STC, SLBV, SOHL, and STC’s, SLBV’s
and SOHL’s Affiliates.
 
(c) SOHL hereby represents and warrants to Helix and OneSubsea effective as of
the Effective Date as follows:
 
(i)   SOHL is a Business Company duly organized and validly existing under the
laws of the British Virgin Islands and has full legal right, power, and
authority to perform this Agreement in accordance with its terms.
 
(ii)  This Agreement has been executed by a duly authorized representative of
SOHL and constitutes valid and legally binding obligations of SOHL.
 
(iii)  SOHL is not a party to any pending discussions, litigation, court action,
settlement, or other proceeding (and has no knowledge of any such threatened
litigation, court action or other proceeding) which would impair (x) its ability
to fully perform this Agreement or which seeks to enjoin or obtain damages with
respect to the transactions provided for in this Agreement or (y) any of the
other Parties’ freedom to operate the technology expected to be developed during
the term of this Agreement.
 
(iv) The execution, delivery, and performance of this Agreement does not
materially violate (i) any Laws, (ii) any provision of SOHL’s constitutional
documents, or (iii) any material contract or instrument by which SOHL or any of
its assets is bound.
 
(v)  Each Schedule (including each Schedule to the Confidential Memorandum)
prepared by SOHL constitutes a true, accurate, and complete list in all material
respects of the information disclosed, and accurately describes in all material
respects the specified items on such Schedule without any material omission of
fact.
 
(vi) The only Affiliates of Schlumberger Limited engaged in the provision of
Schlumberger Well Intervention Services are STC, SLBV, SOHL, and STC’s, SLBV’s
and SOHL’s Affiliates.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 12
TERM OF AGREEMENT
 
Section 12.1 Commencement of Agreement.
 
This Agreement shall take effect on the Effective Date.
 
Section 12.2 Termination.
 
(a) This Agreement may be terminated at any time by the mutual agreement of the
Parties in writing.  This Agreement shall also terminate:
 
(i)   on January 5, 2025;
 
(ii)  in the event (i) an order is made or resolution passed for the winding up,
dissolution, liquidation or bankruptcy of any Party (otherwise than for the
purpose of reconstruction or amalgamation) which remains in effect for a period
of thirty (30) days or more, or (ii) a receiver is appointed for a Party or
(iii) a Party suspends payment or ceases to carry on business generally;
 
(iii) upon delivery of written notice of termination by a non-breaching Party,
in the event the other Party/ies breaches any material provision of this
Agreement and the breaching Party/ies fails to remedy such breach within sixty
(60) days from the receipt of written notice of such breach from the
non-breaching Party;
 
(iv) upon delivery of written notice by a Party upon the occurrence of a Change
of Control with respect to another Party which the terminating Party reasonably
believes to permit the exercise of control over the nonterminating Party by a
competitor of the terminating Party;
 
(v)  upon delivery of written notice of termination in the event of the
occurrence of an Irrevocable Material Dispute, unless such Irrevocable Material
Dispute arises within the first three (3) years of the term hereof;
 
(vi) upon delivery of written notice of termination by Helix or OneSubsea in the
event of the termination of the JEMA pursuant to the terms thereof; or
 
(vii) for any other reason specified in this Agreement.
 
(b) In the event this Agreement is terminated pursuant to Section 12.2(a)(ii),
(iii), (iv), (v) or (vi) by one, but not all, of the Parties who have the right
to terminate the Agreement pursuant to such provision, the non-terminating
Parties shall in good faith enter into a new agreement which preserves the
provisions of this Agreement applicable to such non-terminating Parties (as well
as general provisions not specifically applicable to the terminated Party) and
under which such remaining Parties shall continue to pursue existing and future
Alliance Activities consistent with the objectives of such Parties vis-à-vis one
another in forming the Alliance pursuant to this Agreement, and until such new
agreement is entered into, such Parties agree that the provisions of this
Agreement applicable to the non-terminating Parties (as well as
 
 
32

--------------------------------------------------------------------------------

 
 
general provisions not specifically applicable to the terminated Party) shall
remain in full force and effect.
 
Section 12.3 Extension of Term.
 
The term of this Agreement may be extended for additional periods of one (1)
year each if the Parties agree in writing to such extension at any time prior to
the termination of this Agreement.
 
Section 12.4 Effect of Termination.
 
Termination of this Agreement shall have no effect (i) on any rights or
obligations of the Parties which accrued or arose on or before the date of such
termination, expressly including without limitation Articles 9, 10, 11 and 13 of
this Agreement, (ii) any provisions which by their express terms contemplate
performance following such termination, or (iii) any right or cause of action
and related remedies arising out of a Party’s breach of this Agreement.  For the
sake of clarity, the Parties expressly agree that each Party shall retain any
rights it may have to share in Revenue received from performance of Alliance
Activities in accordance with this Agreement even after termination of this
Agreement.
 
ARTICLE 13
DISPUTE RESOLUTION
 
Section 13.1 Expert Mediation.
 
If a dispute arising from or related to this Agreement or the transactions
contemplated hereby arises among the Parties, then a meeting of the affected
Parties’ members of the Governance Board shall be held promptly to attempt in
good faith to negotiate a resolution of the dispute.  If, within fourteen (14)
days after such meeting, or such further period agreed to among the Parties in
writing, the Parties have not succeeded in negotiating a resolution of the
dispute, the Parties agree to submit the dispute to non-binding mediation,
except those disputes which relate to intellectual property, which shall be
resolved in accordance with Sections 13.2-13.7 below.  The Parties shall
collectively appoint an acceptable mediator.  If the Parties are unable to agree
upon the appointment of a mediator within thirty (30) days after the end of the
negotiation period described above, the Parties shall request that a mediator be
appointed by the AAA in Houston, Texas.  The appointment of a mediator shall
take the following into account: (a) the need for the mediator to be neutral and
independent; (b) the need for a mediator experienced in and knowledgeable about
the offshore oilfield services industry; (c) the mediator’s fees; (d) the
mediator’s availability; and (e) any other consideration likely to result in the
selection of an impartial, competent and effective mediator.  The Parties agree
to participate in good faith in a mediation session which must occur within
thirty (30) days after the appointment of the mediator, or such further period
agreed to among the Parties in writing.  The mediation will be conducted in
accordance with mediation rules in effect in the United States District Court
for the Southern District of Texas, and the mediator shall resolve all issues
concerning the procedures applicable to the mediation.  Notwithstanding this
agreement to mediate disputes, any Party may file a complaint for statute of
limitation reasons or seek a preliminary injunction or other provisional
judicial relief, if in its sole judgment such action is necessary to avoid
irreparable
 
 
33

--------------------------------------------------------------------------------

 
 
damage. Each Party shall be responsible for its own internal costs of
participating in the mediation (including outside counsel and the cost of
providing expert testimony) and the collective costs of the mediation (including
the costs of the mediator(s)) shall be borne equally by each Party.
 
Section 13.2 Continuing Disputes.
 
Any dispute arising from or related to this Agreement or the transactions
contemplated hereby which is not resolved following the process set forth in
Section 13.1 above, upon written notice by one Party to the other Parties shall
be submitted to final and binding arbitration before an Arbitration Tribunal in
accordance with the Commercial Arbitration Rules of the AAA.  Matters not
specifically provided for in Sections 13.2-13.7 shall be governed by the AAA
Rules.
 
Section 13.3 Arbitration Tribunal.
 
(a) The Arbitration Tribunal shall consist of three (3) arbitrators, comprised
as follows:
 
(i)   In the event the applicable dispute is among all Parties, each of the
arbitrators shall be appointed by the AAA, with one of the three arbitrators
serving as the presiding arbitrator on the Arbitration Tribunal.
 
(ii)  In the event the applicable dispute is between exactly two (2) Parties,
then each Party shall appoint one (1) arbitrator.  The two arbitrators thus
appointed shall appoint the third arbitrator, who shall serve as the presiding
officer of the Arbitration Tribunal.  If a Party fails to appoint its arbitrator
within thirty (30) days of the receipt of a written request from a Party for
arbitration, such arbitrator shall be appointed by the other Party’s appointed
arbitrator.  If the two arbitrators thus appointed fail to agree on the
appointment of the third arbitrator within ten (10) days of the appointment of
the second arbitrator and if the Parties do not otherwise agree, the AAA shall
appoint the third arbitrator.  The third arbitrator shall be the presiding
arbitrator on the Arbitration Tribunal.
 
(b) In all disputes, each arbitrator must be (i) an independent arbitrator who
does not have any financial or other personal interest in the dispute and
(ii) experienced in and knowledgeable about the offshore oilfield services
industry.
 
Section 13.4 Procedures for Arbitration.
 
The arbitration shall be conducted in the English language and shall take place
in Houston, Texas.  The Arbitration Tribunal shall decide by majority vote on
points of substance, law and otherwise, and the decision of the Arbitration
Tribunal shall be rendered in writing and shall state the reasons for the
decision and the date and the place of the decision.  All decisions of the
Arbitration Tribunal shall be rendered in the English language and shall be
final and non-appealable and binding on the Parties and may be entered against
them in a court of competent jurisdiction.  The Arbitration Tribunal shall
determine the costs of arbitration in its awards, and such costs shall be
allocated between the Parties as determined by the Arbitration Tribunal.  The
Arbitration Tribunal shall not have any authority to award exemplary or punitive
damages.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 13.5 Consent to Jurisdiction.
 
Each of the Parties agrees that any judgment rendered by the Arbitration
Tribunal may be executed against its assets in any jurisdiction.  By execution
of this Agreement, each of the Parties hereby irrevocably submits to the
nonexclusive jurisdiction of the appropriate courts in Harris County, Texas in
any legal action or proceeding relating to such execution of judgment.  The
Parties hereby irrevocably waive any objection they may have to any suit, action
or proceeding arising out of or relating to the enforcement of an arbitration
judgment under this Agreement, whether brought in Harris County, Texas or in any
other jurisdiction in which it has assets, and hereby further irrevocably waives
any claim that any such suit, action or proceeding brought in any jurisdiction
has been brought in any inconvenient forum.
 
Section 13.6 No Other Actions.
 
No Party will commence or prosecute any suit or action against another Party
relating to any dispute arising from or related to this Agreement or the
transactions contemplated hereby, other than as may be necessary to compel
arbitration under this Article 13, seek injunctive relief pending arbitration
hereunder, or to enforce the award of the Arbitration Tribunal.
 
Section 13.7 No Suspension of Obligations.
 
Neither the existence of any dispute, controversy, or claim nor the fact that
any arbitration is pending shall relieve any of the Parties of its obligations
under this Agreement except for obligations related to matters in dispute and
under such pending arbitration.  Notwithstanding the foregoing, the Parties’
obligations set forth in Article 7 shall not be suspended even if related to
matters in dispute and under pending arbitration.
 
ARTICLE 14
MISCELLANEOUS
 
Section 14.1 Notices.
 
Unless otherwise expressly provided in this Agreement, all notices, statements,
services of process and other communications to be given under this Agreement by
any Party to another Party shall be given to their addresses listed below in
writing and delivered by registered mail, messenger service or any form of
electronic transmission (including telex and facsimile transmission) provided
that confirmation of delivery is received:
 
Helix Energy Solutions Group, Inc.
3505 W. Sam Houston Pkwy N.
Suite 400
Houston, Texas  77043
Attention:  General Counsel
Fax:  +1 (281) 618-0505
 
 
35

--------------------------------------------------------------------------------

 
 
OneSubsea LLC
4646 W. Sam Houston Pkwy N.
Suite 400
Houston, Texas  77041
Attention:  Chief Legal Officer
Fax:  +1 (713) 939-2753
 
OneSubsea B.V.
4646 W. Sam Houston Pkwy N.
Suite 400
Houston, Texas  77041
Attention:  Chief Legal Officer
Fax:  +1 (713) 939-2753
 
Schlumberger Technology Corporation
300 Schlumberger Drive
Sugar Land, Texas  77478
Attention:  General Counsel
Fax:  +1 (281) 285-6952
 
Schlumberger B.V.
Parkstraat 83/89
2514 JG  The Hague
The Netherlands
Attention:  Eileen Hardell, Esq.
Fax:  +31-80-310-5485
 
Schlumberger Oilfield Holdings Ltd.
Craigmuir Chambers, P.O. Box 761
Road Town, Tortola, B.V.I.
Attention:  Eileen Hardell, Assistant Secretary
Fax: +31-80-310-5485
 
The address at which any Party may receive a notice may be changed by delivery
of written notice of a new address to the other Parties.
 
Section 14.2 Severability.
 
If any term, provision or condition of this Agreement, or any application
thereof, is held invalid, illegal or unenforceable in any respect under any Law,
this Agreement shall be reformed to the extent necessary to conform, in each
case consistent with the intention of the Parties, to such Law, and to the
extent such term, provision or condition cannot be so reformed, then such term,
provision or condition (or such invalid, illegal or unenforceable application
thereof) shall be deemed deleted from (or prohibited under) this Agreement, as
the case may be, and the validity, legality and enforceability of the remaining
terms, provisions and conditions contained herein (and any other application of
such term, provision or condition) shall not in any way be affected or impaired
thereby.  Upon such determination that any term or other provision or
 
 
36

--------------------------------------------------------------------------------

 
 
condition is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
  
Section 14.3 Entire Agreement; Amendments.
 
This Agreement, the Confidential Memorandum and the JEMA, and the Schedules
(including amendments and supplements thereto) hereto and thereto, contain the
entire understanding among the Parties relating to the subject matter contained
herein and therein and merges all prior negotiations, agreements, letters of
intent, protocols, and discussions among them relating to the subject matter
contained herein and therein.  That certain Letter of Intent dated August 7,
2014, as amended, among Helix, OneSubsea US and STC, is hereby terminated.  This
Agreement may be altered, amended, or repealed, and a new agreement adopted,
only by the mutual written agreement of the Parties.
 
Section 14.4 Waiver of Rights.
 
A Party may, only by an instrument in writing, waive compliance by another Party
with any term or provision of this Agreement on the part of such other Party to
be performed or complied with.  The waiver by any Party of a breach of any term
or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.  No failure or delay on the part of any Party in the exercise
of any power or right under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise of such right or power.
 
Section 14.5 Binding Effect.
 
This Agreement shall be binding upon and inure to the sole benefit of the
Parties, and subject to the terms of this Agreement, their respective successors
and permitted assigns, and no other person shall be entitled to enforce this
Agreement, rely on any representation, warranty, covenant or agreement contained
herein, receive any rights hereunder or be a third party beneficiary of this
Agreement.
 
Section 14.6 Parties Not a Partnership or Legal Entity.
 
This Agreement shall constitute a contractual commitment of the Parties and
shall not be deemed a partnership, limited partnership, limited liability
company, joint stock company, or other legal entity for any purpose or to
appoint one Party to act as the general agent of another Party.  Each Party
specifically disclaims liability to any third Party for the actions or failures
of the other Party, whether or not such actions or failure are in accordance
with this Agreement.
 
Section 14.7 Assignment.
 
No Party shall assign any of its rights or obligations under this Agreement to a
third party without the prior written consent of each of the other Parties;
provided that such assignment shall not relieve such assigning Party of any of
its obligations and responsibilities to the non-assigning Party unless expressly
released from same in writing by such non-assigning Parties.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 14.8 Publicity.
 
As soon as practicable following the execution of this Agreement the Parties
shall prepare a joint press release in mutually agreeable form announcing the
execution of this Agreement and describing certain of the provisions contained
herein.  At mutually acceptable times during the term of this Agreement the
Parties shall prepare additional joint press releases in mutually agreeable form
announcing the completion of various achievements or milestones resulting from
the provisions contained in this Agreement.  Each Party agrees that each of the
other Parties may be required to make certain disclosures with respect to this
Agreement and the transactions contemplated hereby in accordance with applicable
Laws.  Other than the Current Report on Form 8-K to be filed by Helix following
the execution of this Agreement, the filing of which is hereby acknowledged and
agreed, prior to making any such required disclosure the Party required to make
such disclosure will use its reasonable efforts to provide the other Parties in
advance of such disclosure the content of the proposed disclosure and the
proposed time, manner and place of such disclosure.
 
Section 14.9 Compliance by Affiliates.
 
Each Party shall cause its Affiliates to comply with the provisions of this
Agreement, including Article 2.  Any breach of the provisions of this Agreement
by an Affiliate of a Party shall be deemed a breach of the provisions of this
Agreement by such Party.
 
Section 14.10 Equitable Remedies.
 
Notwithstanding the provisions of Article 13 above, each Party hereby
acknowledges and agrees that nothing contained in this Agreement shall preclude
any Party from seeking equitable relief, including specific performance, in a
court of competent jurisdiction, in addition to all other remedies available to
such Party.
 
Section 14.11 Good Faith and Fair Dealing.
 
With regard to their respective obligations and commitments under this
Agreement, each Party covenants that it shall act in good faith and deal fairly
with the other Parties hereto.
 
Section 14.12 Further Assurance.
 
The Parties shall execute and deliver, or cause to be executed and delivered,
such other agreements, assignments, conveyances, certificates, and documents as
are required, necessary, or appropriate to effect the purposes of this
Agreement.  The Parties shall also make all provisions of notice, governmental
registrations, administrative filings, and receipt of consents necessary or
advisable to make the transactions contemplated by this Agreement.
 
Section 14.13 Construction of Ambiguity.
 
Each Party agrees and acknowledges that this Agreement has been jointly
negotiated and drafted and expresses the collective intent of the
Parties.  Accordingly, in the event an ambiguity exists with regard to the
interpretation of any particular provision of this Agreement, the rule of
 
 
38

--------------------------------------------------------------------------------

 
 
construction against the drafting Party, whichever it may be, shall have no
application to this Agreement. In construing this Agreement:
 
(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;
 
(b) each Schedule (including amendments and supplements thereto) to this
Agreement is a part of this Agreement, but if there is any conflict or
inconsistency between the main body of this Agreement and any Schedule
(including amendments and supplements thereto), the provisions of the main body
of this Agreement shall prevail; and
 
(c) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.
 
Section 14.14 Expenses.
 
Each Party shall bear its own costs and expenses incurred in its performance of
this Agreement, unless provided otherwise in this Agreement.
 
Section 14.15 Prohibited Payments.
 
No Party or any representative thereof shall make any Prohibited Payment or
otherwise violate any Anti-Corruption Laws, directly or indirectly, in the
course of the performance of this Agreement or any of the activities
contemplated hereunder.  Each Party shall put in place such procedures as it may
reasonably deem necessary to inform its officers, directors and employees in
writing on a periodic basis of the prohibition of Prohibited Payments and
compliance with Anti-Corruption Laws with regard to the Alliance, to obtain on a
periodic basis their written acknowledgment of and agreement to abide by such
prohibition and compliance, and to include appropriate language in all of such
Party’s contracts with foreign sales agents or representatives, distributors and
consultants incorporating the substance of such prohibition and compliance.
 
Section 14.16 Choice of Law.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Texas, without giving effect to principles thereof relating to
conflicts of law rules that would direct the application of the laws of another
jurisdiction.
 
Section 14.17 Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and such counterparts
together shall constitute only one original.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be duly executed as of the Effective Date.
 

  ONESUBSEA LLC             By: /s/ Mike Garding     Name: Mike Garding    
Title: President and Chief Executive Officer          

 

  ONESUBSEA B.V.             By: /s/ Justin Stuart Purcell      Name: Justin
Stuart Purcell     Title: Director             By: /s/ A.R. Verburg     Name:
A.R. Verburg     Title: Schlumberger Appointee          

 

  HELIX ENERGY SOLUTIONS GROUP, INC.             By: /s/ S.A. Sparks      Name:
S.A. Sparks     Title: Vice President Commercial          

 

 
SCHLUMBERGER TECHNOLOGY
CORPORATION
            By: /s/ A. Nicolet     Name: A. Nicolet     Title: VP          

 

  SCHLUMBERGER B.V.             By: /s/ A.R. Verburg     Name: A.R. Verburg     
Title: Director          

                        

  SCHLUMBERGER OILFIELD HOLDINGS LTD.             By: /s/ Clive Eckersley    
Name: Clive Eckersley          

 
 
Signature Page to Strategic Alliance Agreement

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.3(a)(i)
 
HELIX ALLIANCE ASSETS
 
 
 
Vessel Name
Flag
Official or IMO No.
Status
Q4000
USA
1122763
Owned
Q5000
Bahamas
7000653
Owned
(under construction; delivery expected April 2015)
Q7000
Bahamas
TBD
Owned
Helix 534
Bahamas
7403469
Owned
Siem Helix 1
TBD
TBD
Chartered (time charter)
(under construction)
Siem Helix 2
TBD
TBD
Chartered (time charter)
(under construction)
Seawell
UK
8324567
Owned
Well Enhancer
UK
9421996
Owned
Skandi Constructor
Bahamas
9431642
Chartered (time charter)

 
 
Note: Some of the Helix Alliance Assets are under long-term contracts.  For
example, depending on the date the vessels are constructed and delivered, under
current contracts Siem Helix 1 and Siem Helix 2 may be 100% Unavailable for a
term of years.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.6(a)(i)
 
SCHLUMBERGER ALLIANCE SERVICES
 
 
 
Currently In-Scope Schlumberger Well Intervention Services
 
Standard Cased-hole Wireline Services in the Gulf of Mexico and North Sea
 
Standard Slickline Services in the Gulf of Mexico and North Sea
 
Standard Coiled Tubing Services in the Gulf of Mexico and North Sea
 
 
 
Further Schlumberger Well Intervention Services
 
Service Name
Description
Additional Cased-hole Wireline services
Needed for understanding of well and reservoir to optimize production. Includes
services such as Scanner services, ReSOLVE instrumented wireline, Analysis
behind casing, StreamLine, etc.
Additional Coiled Tubing services
CT applications include matrix and fracture stimulation, wellbore cleanout,
logging, perforating, nitrogen kickoff, sand control, drilling, cementing, well
circulation, and mechanical isolation
Integrated Project Management (IPM)
Delivering project management for well intervention necessary to abanadon,
maintain or increase production. Will cover well engineering, wellsite
supervision, logistics, procurement etc.
Cementing
Cementing services for supporting and protecting well casing and providing zonal
isolation.
Fishing
Services for recovering equipment lost downhole
Bits tools and products
Drill bits for drilling application needed for well intervention
Fluids
Drilling fluid systems and additives needed for well intervention
Mud logging
Mudlogging services need for drilling support and formation evaluation
Solids control
Solids control and drilling waste management services to optimize drilling
LWD/MWD
Logging while drilling and measurement while drilling services for geosteering
and formation evaluation

 
 
 

--------------------------------------------------------------------------------

 
 
Service Name
Description
Well Testing
Well testing services for confirming well performance
Completions Products
Completion products needed for well intervention
Perforating
Optimized perforating system to achieve enhanced production including TCP,
wireline perforating etc.
Sand Control
Sand control services for prevention of migration of reservoir sand into the
wellbore and providing stability and increasing productivity
Stimulation
Hydraulic fracturing and matrix stimulation treatment for enhancing well
productivity
ESP
Electric submersible pump for enhancing well production
Production Logging, monitoring and optimization
Production logging for downhole flow regime
Multilateral and Sidetracking
Multilateral technology for reentering existing well

 
 

--------------------------------------------------------------------------------

 
 